Citation Nr: 0508361	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to Agent 
Orange in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim.

This case was previously before the Board in September 2003, 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken, and the case has been returned to the Board 
for appellate review on on the merits.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  There is no evidence of any pulmonary disorder, including 
COPD, manifesting during the veteran's active military 
service or within one year after his separation from active 
service.

3.  COPD was initially diagnosed more than 25 years after the 
veteran's period of active military service, and no evidence 
of chronicity of this condition since service has been 
presented.

4.  There is no competent and probative evidence in the 
record which tends to show that COPD is etiologically related 
to the veteran's period of service, including exposure to 
Agent Orange or other herbicide agents in service.




CONCLUSIONS OF LAW

1.  COPD was not incurred or aggravated in service, nor may 
this condition be presumed to have been incurred therein as a 
chronic disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).

2. The veteran's currently diagnosed pulmonary condition, 
COPD, was not incurred in or aggravated by active military 
service, nor may it be presumed to be of service origin by 
virtue of exposure to herbicide agents in service.  38 
U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2001 letter implementing VA's duty to notify and to 
assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim and what the veteran's own responsibilities were in 
accord with the duty to assist.  Further, the veteran was 
specifically advised to identify any other evidence or 
information in support of his claim.  In addition, the 
appellant was advised by virtue of a July 2001 rating 
decision and a detailed October 2001 statement of the case 
(SOC) and subsequent Supplemental Statements of the Case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  




The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist prior 
to the appealed rating decision.  The RO, has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  Accordingly, the Board finds that no 
prejudice to the veteran will result from an adjudication of 
his claim in this decision of the Board.  Rather, remanding 
this case again to the RO for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that additional evidence was obtained pursuant to a 
September 2003 Board remand.  Thus, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran, and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records are negative for any complaints, 
treatment, or diagnosis of a pulmonary disorder.  The 
February 1971 separation examination indicates that clinical 
evaluation of the lungs and chest, heart, and vascular system 
was normal.  

A VA examination was conducted in April 1971, at which time 
the veteran had no complaints related to his lungs or 
pulmonary system.  Cardiovascular examination showed that his 
heart was not enlarged, rhythm was regular, and there were no 
murmurs.  X-ray films of the chest were normal.  Evaluation 
of the respiratory system was negative for any problems.  

When examined by VA in October 1980, the veteran again had no 
complaints related to his lungs or pulmonary system.  
Cardiovascular examination showed that there was normal rate 
and regular rhythm.  X-ray films of the chest were normal.  
Evaluation of the respiratory system was negative for any 
abnormality.  The veteran also provided information related 
to his reported exposure to toxic chemicals in service, in 
conjunction with a claimed skin condition.  He indicated that 
he was exposed to toxic chemicals throughout his period of 
service, as a result of chemical spraying out in the open 
fields of Vietnam, and indicated that he had not been issued 
protective gear.  


VA outpatient records dated from 1980 to 1982 do not contain 
reference to any complaints, treatment, or diagnosis of a 
pulmonary condition.  

In February 2001, the veteran filed his original claim for 
compensation for a lung disability, claimed as due to 
exposure to Agent Orange.  In support of the claim, VA 
medical records were received in February 2001, including a 
radiology report dated in April 1998 at which time an 
impression of mild COPD was made.  The VA records also 
include an abnormal ECG report dated in December 1998, which 
revealed sinus bradycardia and right bundle branch block.  
The report indicated that no previous ECGs were available.  

Private medical evidence dated in February 2003 reflects that 
the veteran underwent pulmonary function testing, which 
revealed a mild obstructive ventilatory defect with a 
reversible component.  

Pursuant to a September 2003 Board remand, VA medical records 
dated from 1971 to 2004 were obtained for the file.  In April 
1998, an Agent Orange examination was undertaken.  The 
veteran denied any symptoms of shortness of breath or dyspnea 
on exertion or at rest.  Examination of the lungs revealed 
that they were clear to auscultation.  The veteran underwent 
a second Agent Orange examination in March 2001.  At that 
time, the veteran complained of lung changes, fatigue, and 
leg aches, which he attributed to exposure to Agent Orange in 
service.  On clinical evaluation, the chest had a normal 
configuration and the lungs were clear.  There was no active 
pulmonary disease noted on the chest films.  In February 
2004, the veteran was seen with complaints of some dyspnea 
and wheezing.  He gave a history of asthma.  Examination of 
the lungs and cardiovascular systems revealed normal 
findings.  An assessment of asthma was made.  Pulmonary 
function testing conducted in March 2004 was normal.  

III.  Pertinent Law and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection for cardiovascular-renal 
disease (including hypertension) may be established based on 
a legal "presumption" by showing that it was manifested to 
a degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  In addition, 
service connection nay be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic disability during 
service or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic disorder must be medical evidence, unless it relates 
to a condition to which lay observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  As will be explained further below, prior 
law required that the veteran have a disease listed at 38 
C.F.R. § 3.309(e), in addition to proof of Vietnam service, 
before exposure there was presumed.  A statutory change 
eliminated that requirement, thus reversing the decision of 
the Court of Appeals for Veterans Claims in McCartt v. West, 
12 Vet. App. 164 (1999).  See 38 U.S.C.A. § 1116.  The 
diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be 
presumptively service connected if this requirement is met, 
even though there is no record of such disease during 
service.  They are: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. 
§3.309(e).  


The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy, must have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001); 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(reversing the Court's holding in McCartt, supra).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended 
version is more favorable to the veteran because of the 
change to 38 U.S.C.A. § 1116(f) expanding the presumption. 
Similarly, the veteran is not prejudiced by consideration of 
more favorable legal provisions.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of Veterans Affairs has not specifically 
determined a presumption of service connection is warranted.  
See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  
See also Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. 
Reg. 59,232-243 (1999); 67 Fed. Reg. 42,600-608 (June 24, 
2002).


Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a nexus to service.  See Brock v. 
Brown, 10 Vet. App. at 162.

IV.  Analysis

The veteran's DD 214 reflects that he had active service from 
July 1969 to February 1971, including over a year of foreign 
service.  The veteran received various awards and 
decorations, including the Vietnam Service Medal and Vietnam 
Campaign Medal, indicative of service in Vietnam.  

A.  Agent Orange Presumption

The veteran's primary contention is that his currently 
diagnosed pulmonary disorder, COPD, resulted from exposure to 
Agent Orange during service.  As was previously mentioned, in 
December 2001 the VEBEA was enacted.  See 38 U.S.C. § 
1116(f), as added by § 201(c) of the new statute.  This law 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era, 
regardless of the disability claimed.  Accordingly, exposure 
to Agent Orange during service in Vietnam is factually 
established in this case.


In this case, the veteran does not have any of the 
presumptive disorders enumerated specifically under 38 C.F.R. 
§ 3.309(e).  COPD is not considered to be a respiratory 
cancer.  As noted above, the Secretary has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  Therefore, even presuming in-
service exposure to Agent Orange in this case, to warrant 
service connection, evidence etiologically linking such 
exposure to the veteran's diagnosed COPD still must be shown, 
and this is the critical inquiry.

In sum, with respect to COPD claimed by the veteran to have 
resulted from exposure to Agent Orange during service, this 
condition is not entitled to presumptive service connection 
on a herbicide-exposure basis under current law.  A review of 
the private and VA medical evidence in this case reflects 
that COPD was initially diagnosed in 1998, more than 25 years 
after the veteran's discharge from service.  No medical 
professional has ever etiologically linked the currently 
diagnosed COPD to Agent Orange exposure, and the record 
clearly lacks any competent medical evidence establishing or 
even suggesting such a nexus.

In advancing his claims, the veteran essentially contends 
that his currently claimed COPD is related to Agent Orange 
exposure sustained in service.  However, with all due respect 
for the sincerity of the veteran's belief in his claim, he is 
not shown to be a medical professional, and therefore is not 
competent to render a medical opinion in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Accordingly, the veteran is not entitled to service 
connection for COPD under the theory that this condition 
resulted from exposure to Agent Orange during service in 
Vietnam.



B.  Direct Service Incurrence

The Board, of course, recognizes that the veteran is still 
entitled to attempt to establish service connection for the 
claimed disorder on a direct basis.  See Combee, supra.  
Thus, the Agent Orange presumption is not the sole method for 
establishing causation.

The veteran's currently manifested pulmonary disorder has 
been diagnosed as COPD.  His service medical records were 
entirely negative for any complaints, treatment, or diagnosis 
of any pulmonary abnormality.  VA examination reports of 1971 
and 1980 were similarly negative.  Post-service, the earliest 
documented diagnosis of COPD is shown in a 1998 record.  
Essentially, the objective evidence establishes that COPD did 
not initially manifest until 25 years after service.

The law requires that, in order to grant a service connection 
claim on the merits, we must have "medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In this case, as to the veteran's 
currently diagnosed COPD, no competent evidence of an 
etiological nexus between this condition and military service 
or exposure to Agent Orange sustained therein has been 
presented, nor has any evidence of chronicity of a pulmonary 
disorder since discharge from service been presented.

In advancing his claim, essentially the only evidence 
supporting it is the veteran's contention that his currently 
claimed pulmonary disorder is related to Agent Orange 
exposure sustained in service.  However, while a layperson is 
competent to describe symptoms, he or she is not competent to 
offer evidence that requires medical knowledge, such as a 
diagnosis or a determination of etiology.  Voerth v. West, 
13 Vet. App. 117, 120 (1999); Routen v. Brown, supra.





As the evidence preponderates against the claim for service 
connection for a pulmonary condition, diagnosed as COPD, 
claimed on the basis of direct service incurrence and as due 
to exposure to Agent Orange, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for COPD is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


